DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note Double Patenting
Examiner Note that Applicant is claiming continuity for Application No. 16/434, 783, 15/889, 941, 15/090, 886 and 13/946, 637 and not for Application No. 15/692, 157, 15/334, 819, 15/603, 095, 15/603, 085, 15/148, 880, 16/241, 101 and 16/886, 076 out of them most of these Application are already US Patent. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
It is noted that when current application is compared each of the reference application for obviousness-type double patenting they are patentably distinct from each other and cannot be anticipated by, or would have been obvious over, the reference claim(s) and for that reasons, nonstatutory double patenting rejection with reference application is not feasible at this time. However, based on response filed, Examiner will re-consider reference application for obviousness-type double patenting.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23, 27, 28, 30, 34, 35, 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Shapiro Pub. No. US 20130179949 A1.
	Regarding Claim 21,  Shapiro teaches an inmate kiosk (Fig. 6 Unit 613a-c) for use in a controlled environment facility (Para 131, Inmate Kiosks 613a-c: Allow inmates to securely interact with local server 611 over a secure facility network 623 i.e., controlled environment facility), comprising: 
	a memory (Para 199 and Fig. 19, non-volatile memory or  other digital storage medium)
	device interface configured to provide a communication interface with a personal inmate communication device (Para 133, The portable digital content player as shown in Fig. 6 Unit 615 may be purchased by an inmate i.e., device. An inmate synchs the Player and downloads files securely through a kiosk after purchase of content using a 
	one or more processors and/or circuits (Fig. 19 and Para 198, Kiosk 3000 further includes an internal processor 3014 ) configured to:
	detect the personal inmate communication device via the device interface (Para 133, The Player may be implemented as a custom-made device for the corrections industry that allows delivery only of approved content via specific USB codes which prevent unauthorized connections i.e., detect the personal inmate communication device via the device interface. All inmate interaction with the Global Server 605 and the Media Server 601 is conducted using a unique inmate ID to ensure security and prevent cross-pollination or abuse of account information or purchased media); 
	initiate communication with the personal inmate communication device in response to the detecting (Para 133, An inmate synchs the Player and downloads files securely through a kiosk);
	perform a diagnostic process on the personal inmate communication device (Para 133, The Player may be implemented as a custom-made device for the corrections industry that allows delivery only of approved content via specific USB codes which prevent unauthorized connections. All inmate interaction with the Global Server 605 and the Media Server 601 is conducted using a unique inmate ID to ensure security and prevent cross-pollination or abuse of account information or purchased 
	upload selected media selected by the inmate to the personal inmate communication device via the device interface (Para 139, The LDM may obtain specific downloaded instructions from the Global Server 605. Local Server 611 downloads the content from the media server 601, stores the content on its local file system, and provides the kiosk access to the stored content to retrieve songs, for example, and deliver them onto the Player).
	Regarding Claim 22,  Shapiro teaches wherein the diagnostic process identifies tampering with the personal inmate communication device (Para 133).
	Regarding Claim 23,  Shapiro teaches wherein the one or more processors and/or circuits are further configured to:
in response to identifying the tampering, issuing a lock command to the personal inmate communication device via the device interface configured to cause the personal inmate communication device to enter a locked state and disallow further use by the inmate (Para 143).
	Regarding Claim 27,  Shapiro teaches further comprising an input device, wherein the one or more processors and/or circuits are further configured to:
list available media in a browser, navigable by the inmate; and
receive a selection of the selected media from the inmate via the input device (Para 154).
	Regarding Claim 28,  it has been rejected for the same reasons as claim 21.
	Regarding Claim 29,  it has been rejected for the same reasons as claim 22.
	Regarding Claim 30,  it has been rejected for the same reasons as claim 23.
	Regarding Claim 34,  it has been rejected for the same reasons as claim 27.
	Regarding Claim 35,  it has been rejected for the same reasons as claim 21.
	Regarding Claim 37,  Shapiro teaches wherein the processor is further configured to: receive a lock instruction via the kiosk interface; place the personal inmate communication device into a locked state, such that interaction by a user associated with the personal inmate communication device is prevented (Para 143).
	Regarding Claim 38,  Shapiro teaches further comprising an input device,
wherein the locked state prevents processing of inputs provided to the input device (Para 143).
	Regarding Claim 39,  Shapiro teaches wherein the locked state prevents access to the device until unlocked by an authorized administrator (Para 149).
	Regarding Claim 40,  Shapiro teaches wherein the processor is further configured to:
detect a disconnect of the kiosk interface from the kiosk prior to completion of receiving the update package; and in response to the detecting, lock the personal inmate communication device from further user interaction (Para 149).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24-26, 31-33, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro Pub. No. US 20130179949 A1 in view of US 20140228005 A1.
	Regarding Claim 24,  Shapiro does not specifically teaches wherein the diagnostic process identifies at least one software module installed on the personal inmate device for which an update is available.
	However, in the same field of endeavor, Huang teaches DUT 401 and PC 810 refer to as inmate kiosk and inmate communication device. Huang teaches from step 902 the driver for device under test is loaded, allowing connection between test 
	Therefore it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of  Shapiro with the method of Huang so as to allow the system to do some pre-emptive troubleshooting, thus avoiding defective connections or unavailable infrastructure (See Huang Para 73 and 82).
	Regarding Claim 25,  Shapiro does not specifically teaches wherein the one or more processors and/or circuits are further configured to: in response to the identifying of the at least one software module, transmitting to the personal inmate communication 
	However, in the same field of endeavor, Huang teaches from step 905 the full data and program map is downloaded into PC 801 from DUT 401. In step 906 the downloaded data is compared to a reference library that may reside in data repository 506 on server 504, or it may be downloaded from a source via the Internet, or via a local intranet. This comparison shows which data from device 401 may be good and which data may have problems. In step 907 results of the comparison of step 906 are flagged with suggested corrections, such as, for example, removing certain programs, or updating or modifying certain configurations, or updating certain of the software or firmware of device 401 to ensure that the configuration of device 110 is functionally compliant with the most recent data stored in the data repository i.e., in response to the identifying of the at least one software module, transmitting to the personal inmate communication device via the device interface an update file associated with the at least one software module and an update instruction that causes the personal inmate communication device to install the update file (Para 76).
	Therefore it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of  Shapiro with the method of Huang so as to allow the system to do some pre-emptive troubleshooting, thus avoiding defective connections or unavailable infrastructure (See Huang Para 73 and 82).
	Regarding Claim 26, Shapiro teaches wherein the one or more processors and/or circuits are further configured to:
detect that the personal inmate communication device was disconnected from the device interface prior to completion of the transmitting; and
communicating with a backend to cause a lock instruction to be sent to the personal inmate communication device (Para 141 and 143).
	Regarding Claim 31,  it has been rejected for the same reasons as claim 24.
	Regarding Claim 32,  it has been rejected for the same reasons as claim 25.
	Regarding Claim 33,  it has been rejected for the same reasons as claim 26.
	Regarding Claim 36,  Shapiro does not specifically teaches wherein the software application is out of date.
	However, in the same field of endeavor, Huang teaches from step 905 the full data and program map is downloaded into PC 801 from DUT 401. In step 906 the downloaded data is compared to a reference library that may reside in data repository 506 on server 504, or it may be downloaded from a source via the Internet, or via a local intranet. This comparison shows which data from device 401 may be good and which data may have problems. In step 907 results of the comparison of step 906 are flagged with suggested corrections, such as, for example, removing certain programs, or updating or modifying certain configurations, or updating certain of the software or firmware of device 401 to ensure that the configuration of device 110 is functionally compliant with the most recent data stored in the data repository i.e., the software application is out of date (Para 76).
.

Claim 21, 23-28, 30-40 can also be rejected under 35 U.S.C. 103 as being unpatentable over  Shapiro Pub. No. US 20130179949 A1 in view of Wilson Pub. No. US 20120023592 A1

	Regarding Claim 21,  Shapiro teaches an inmate kiosk (Fig. 6 Unit 613a-c) for use in a controlled environment facility (Para 131, Inmate Kiosks 613a-c: Allow inmates to securely interact with local server 611 over a secure facility network 623 i.e., controlled environment facility), comprising: 
	a memory (Para 199 and Fig. 19, non-volatile memory or  other digital storage medium)
	device interface configured to provide a communication interface with a personal inmate communication device (Para 133, The portable digital content player as shown in Fig. 6 Unit 615 may be purchased by an inmate i.e., device. An inmate synchs the Player and downloads files securely through a kiosk after purchase of content using a personal account created and maintained at the Global Server 605 i.e., device interface configured to provide a communication interface with a personal inmate communication device. The Player may be implemented as a custom-made device for the corrections industry that allows delivery only of approved content via specific USB codes which prevent unauthorized connections); and

	detect the personal inmate communication device via the device interface (Para 133, The Player may be implemented as a custom-made device for the corrections industry that allows delivery only of approved content via specific USB codes which prevent unauthorized connections i.e., detect the personal inmate communication device via the device interface. All inmate interaction with the Global Server 605 and the Media Server 601 is conducted using a unique inmate ID to ensure security and prevent cross-pollination or abuse of account information or purchased media); 
	initiate communication with the personal inmate communication device in response to the detecting (Para 133, An inmate synchs the Player and downloads files securely through a kiosk);
	perform a diagnostic process on the personal inmate communication device (Para 133, The Player may be implemented as a custom-made device for the corrections industry that allows delivery only of approved content via specific USB codes which prevent unauthorized connections. All inmate interaction with the Global Server 605 and the Media Server 601 is conducted using a unique inmate ID to ensure security and prevent cross-pollination or abuse of account information or purchased media i.e., inherently performing diagnostic process on the personal inmate communication device); and 
	upload selected media selected by the inmate to the personal inmate communication device via the device interface (Para 139, The LDM may obtain specific downloaded instructions from the Global Server 605. Local Server 611 downloads the 
	Shapiro teaches performing a diagnostic process on the personal inmate communication device but does not specifically teaches that the diagnostic process including identifying tampering with the personal inmate communication device.
	However, in the same field of endeavor, Wilson teaches that the portable PMDST device does not allow the medical information to be accessed without authentication i.e., detect the personal inmate communication device via the device interface. The authentication software module requests authentication information from a user, for example through a computing device using a web interface, receives authentication information input by the user, verifies received authentication data against the authentication information stored on the non-transitory computer readable medium, and after successful verification allows the medical information to be accessed by a computing device i.e., initiate communication with the personal inmate communication device in response to the detecting. The diagnostic software module determines i.e., performing a diagnostic process on the personal inmate communication device whether the portable device has been damaged or tampered with and the stored medical information is destroyed when it determines that there has been damage or tampering i.e., identifying tampering with the personal inmate communication device (Para 13).
	Therefore it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of  Shapiro with the method of Wilson so as to design an improved and secure electronic devices .
Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. 
Applicant is arguing that Shapiro fails to disclose and would not have rendered obvious at least “perform a diagnostic process on the personal inmate communication device, the diagnostic process including identifying tampering with the personal inmate communication device,” as recited in independent claim 21 and suggest that Shapiro disclosing a diagnostic process that detects device tampering. Office Action, p. 5. However, the cited portion of Shapiro discloses nothing regarding detecting tampering. Rather, Shapiro merely discloses that “[t]he Player may be implemented as a custom-made device for corrections industry that allows delivery only of approved content via specific USB codes which prevent unauthorized connections. Further, Applicant suggest that Shapiro very briefly mention software specifically designed to prevent tampering Notably, Shapiro does not disclose any means of detecting whether tampering has occurred, but rather only discloses preventing tampering. This is insufficient to read on the above feature, and is Shapiro’s only mention of “tampering.” However, Examiner disagree. Examiner would first like to bring it to the attention of the Applicant that during 
patent examination, the claims must be given their broadest reasonable interpretation.  See MPEP 2111.  Examiner further notes that detecting whether the tampering of device has occurred is not specifically claim, Shapiro do teach that  all inmate interaction with the Global Server 605 and the Media Server 601 is conducted using a 
	Similarly, Applicant claims that Shapiro fail to teach limitation from claim 28 and 35 i.e., “diagnostic process identifies that the personal inmate communication device has been tampered with”. However, as explained above Inmate Kiosks 613a-c: allow inmates to securely interact with local server 611 over a secure facility network 623. Each kiosk terminal may run a kiosk application to prevent the inmates from treating the terminal as a regular PC with OS access which means that the diagnostic process is executed into the kiosk terminal that checks if the inmate communication device has been tampered. Further, Shapiro also teaches that When the kiosk is in the process of authenticating an inmate, if the kiosk does not match the inmate id to the Player and 
	Applicant is further arguing that claim 24-26, 31-33 and 36 are also patentable over Shapiro in view of Huang since independent claims are allowable. However, as explained above, that independent claims 21,  28 and 35 are not allowable. For at least the above reasons, Applicant argument is not persuasive and therefore, the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIZAR N. SIVJI

Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647